Plaintiff in error, Charles Webb, was convicted at the April, 1911, term of the county court of Craig county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of fifty dollars and confinement in the county jail for a period of thirty days. The appeal was filed in this court on the 12th day of September, 1911. No briefs have been filed and no appearance made for oral argument. The Attorney General has moved for an affirmation for want of prosecution under rule 4. The motion is sustained, and the judgment of the trial court is affirmed.